500 S.E.2d 386 (1998)
231 Ga. App. 629
CANTRELL
v.
The STATE.
No. A98A0803.
Court of Appeals of Georgia.
March 25, 1998.
Law Offices of Charles Cory, Hiawassee, Cary D. Cox, Blairsville, for appellant.
Darrell E. Wilson, District Attorney, Christopher M. Quinn, Assistant District Attorney, for appellee.
ELDRIDGE, Judge.
Jeffery Julian Cantrell appeals from a Towns County jury verdict finding him guilty of two counts of aggravated child molestation and two counts of child molestation. His sole enumeration of error challenges the sufficiency of the evidence against him. Appellant *387 does not contend that the state failed to prove the offenses, but, instead, contends that "the only direct evidence was from the alleged victim," who was "impeached." Because the evidence was sufficient, we affirm.
Under Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979), the sufficiency of the evidence is measured by determining "whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt." It is solely within the purview of the jury to weigh conflicting evidence and judge the credibility of the witnesses. OCGA § 24-9-80; Robinson v. State, 203 Ga.App. 759, 760, 417 S.E.2d 404 (1992).
Appellant is correct that the victim's testimony is the only direct evidence proving the essential elements of the offenses.[1] However, in incidents of child molestation, more often than not the child/victim is the only witness able to provide such direct evidence. Sexual offenses against children necessarily occur in secret. This is one reason that Georgia law does not require corroboration of a child molestation victim's testimony. Scales v. State, 171 Ga.App. 924(2), 321 S.E.2d 764 (1984); see Baker v. State, 245 Ga. 657, 664(5), 266 S.E.2d 477 (1980); see also OCGA § 24-4-8. Accordingly, "[t]aking the victim's testimony as true, as we must, it alone was clearly sufficient to authorize [Cantrell's] conviction of the [offenses as charged] under the standard set forth in Jackson v. Virginia, [supra]." Bryant v. State, 226 Ga.App. 135, 136, 486 S.E.2d 374 (1997).
Judgment affirmed.
McMURRAY, P.J., and BLACKBURN, J., concur.
NOTES
[1]  The state also presented circumstantial evidence through the testimony of witnesses to whom the victim had made outcry.